IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                Assigned on Briefs October 31, 2002

       NANCY BARNARD MARTIN v. CHARLES HOWARD MARTIN

                          Appeal from the Chancery Court for Sevier County
                          No. 00-8-318   Telford E. Forgety, Jr., Chancellor

                                        FILED FEBRUARY 19, 2003


                                       No. E2001-01569-COA-R3-CV



Charles Howard Martin appeals a judgment of the Trial Court which awarded Nancy Barnard Martin
a divorce and certain other relief. We affirm.


      Tenn.R.App.P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed;
                                    Cause Remanded

HOUSTON M. GODDARD , P.J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
CHARLES D. SUSANO, J., JJ., joined.

Charles Howard Martin, Pro Se

John H. Fowler, Sevierville, Tennessee, for the Appellee, Nancy Barnard Maratin

                                     MEMORANDUM OPINION


        Charles Howard Martin, an inmate of the Penal System of this State, appeals a judgment
rendered in a divorce proceeding. He questions whether the personal property of the parties was
equitably divided, whether he was entitled to an injunctive relief,1 whether the Trial Court erred in
not issuing eight subpoenas on his behalf, and whether the Trial Court erred in giving him notice that
the divorce hearing was set for June 26, 2001, but hearing the case on June 25, 2001.



         1
                   Although Mr. Martin did file a pleading styled “Motion for Injunctive Relief,” it does not seek an
injunction, but rather an accounting as to a trust fund which he contends he had established for his children.
         Our review of the record persuades us that the statement of the evidence (see appendix) filed
and approved by the Trial Court refutes each of the errors asserted and that this is an appropriate case
for affirmance under Rule 10 of this Court.

        The cause is remanded to the Trial Court for such further proceedings, if any, as may be
necessary and for collection of costs below. Costs of appeal are adjudged against Charles Howard
Martin.



                                               _________________________________________
                                               HOUSTON M. GODDARD, PRESIDING JUDGE




--
                                                   2